Citation Nr: 9928101	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-33 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety, depression, obsessive- 
compulsive disorder and personality disorder.

2.  Entitlement to service connection for peripheral vascular 
disease, manifested by peripheral venous varicosity, venous 
stasis, and edema of the lower extremities, as secondary to 
service connected left tibia fracture.

3.  Entitlement to an increased initial rating for left tibia 
fracture with varus deformity and degenerative joint disease, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) initial rating 
for right thumb fracture with degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for residuals of left tibia fracture and 
right thumb fracture, and assigned initial disability ratings 
of 10 percent and 0 percent, respectively.  The RO also 
denied a claim for service connection for an acquired 
psychiatric disorder, and denied claims for service 
connection for peripheral vascular disease and right leg 
fracture as secondary to service connected left tibia 
fracture.  

In his hearing testimony in December 1997, the appellant 
withdrew the right leg fracture claim.  He also indicated 
that he was seeking service connection for post traumatic 
stress disorder (PTSD) and for a right knee disability as 
secondary to his service connected left tibia fracture.  
Consideration of these claims was deferred by rating decision 
in December 1997.  Both issues are referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  Multiple acquired psychiatric disorders were first 
medically diagnosed many years after service, and no medical 
evidence has been presented or secured to establish a nexus 
between any acquired psychiatric disorder and the appellant's 
active service.  

2.  The appellant's claim for service connection for a 
psychiatric disorder, to include anxiety, depression, 
obsessive- compulsive disorder and personality disorder, is 
not plausible.

3.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's peripheral vascular 
disease, manifested by peripheral venous varicosity, venous 
stasis, and edema of the lower extremities, and his service 
connected left tibia fracture.

4.  The appellant's claim for service connection for 
peripheral vascular disease, manifested by peripheral venous 
varicosity, venous stasis, and edema of the lower 
extremities, as secondary to service connected left tibia 
fracture is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, to include anxiety, depression, obsessive- 
compulsive disorder and personality disorder, is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for peripheral vascular 
disease, manifested by peripheral venous varicosity, venous 
stasis, and edema of the lower extremities, as secondary to 
service connected left tibia fracture is not well grounded, 
and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable law and regulations

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  With 
respect to the third Caluza requirement, medical or, in 
certain circumstances, lay evidence of a nexus between the 
symptomatology manifested during service and continued 
symptomatology following service may satisfy the nexus 
requirement.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  For purposes of a well groundedness analysis, the 
credibility of the evidence is presumed.  Robinette v. Brown, 
8 Vet.App. 69, 75-76 (1995).

A psychotic disorder may also be presumed a service connected 
disability, if the evidence shows that such disease became 
manifest to a degree of 10 percent within one year from the 
appellant's separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.309(a) (1998).  However, a personality disorder 
is not a disease or injury within the meaning of VA laws and 
regulations, and is not the type of disease or injury- 
related defect to which the presumption of soundness can 
apply.  38 C.F.R. § 3.303(c) (1998); Winn v. Brown, 8 
Vet.App. 510, 516 (1996).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to, or the result of, a service connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  The term "disability" as used 
in 38 U.S.C.A. § 1110 and thus, as used in 38 C.F.R. § 
3.310(a), refers to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service- connected disability.  Id.

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

II.  Service connection for an acquired psychiatric disorder

The RO has not to this point adjudicated the claim for 
service connection for PTSD.  The Board's decision, and the 
discussion that follows, will therefore address psychiatric 
disorders other than PTSD. 

The appellant contends that his psychiatric disorders, to 
include anxiety, depression, obsessive- compulsive disorder 
and personality disorder, were incurred, or first manifested, 
during service.  During appearances before the RO in December 
1997 and the undersigned in June 1999, he testified to his 
exposure to numerous psychological stresses, to include a 
heavy work load, base confinement, being -placed on enemy 
alert status and exposure to DDT, during service.  He further 
testified to witnessing accidental ammunition explosions and 
seeing wounded soldiers.  He described a panic attack, 
manifested by nausea, sweating, and shaking, which he mistook 
for a heart attack.  He also indicated that he began to 
manifest symptomatology of loss of sleep, depression, and 
decrease in job performance.  He conceded that he was not 
treated or diagnosed with a nervous condition, depression or 
other psychiatric disorder during service.

The appellant also testified that, post- service, he 
continued to experience recurrent panic attacks.  His private 
general physician, Dr. Henry G. Butker, prescribed 
medications such as Valium, Adalat and Advil within one year 
from his separation from service.  However, he stated Dr. 
Butker was deceased and his records were unavailable.  He 
first saw a psychiatrist, Dr. Rodriguez, many years later.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of an acquired 
psychiatric disorder.  Service personnel records show that he 
performed his duties satisfactorily, and that he earned his 
high school GED certificate in July 1955.  His discharge 
examination, dated in December 1955, indicated a "normal" 
psychiatric evaluation.

Medical records from the Ochsner Clinic, beginning in October 
1962, first reveal the appellant's complaint of nervousness, 
weight loss and ulcers in his mouth in December 1971.  At 
that time, the appellant reported episodes of increased 
nervousness and sleeplessness "during the past few years."  
He further reported becoming more nervous following a tooth 
extraction six weeks previously.  He was given a diagnosis of 
depression.  He was treated for further exacerbations of 
anxiety and depression coincident to business related stress 
in 1977 and 1979.

A December 1980 intake evaluation conducted at Tulane Medical 
Center Hospital and Clinic records the appellant's report of 
symptoms of anxiety, burning in the mouth and lower stomach, 
ringing in the ears, and insomnia following oral surgery for 
an impacted tooth in 1971.  Thereafter, he developed new 
symptoms which included tongue biting, a burning face rash, 
sensitivity to odors, general amplification of all senses and 
frequent hand- washing.  He reported that his anxiety and 
other problems were present prior to 1971, but not as severe.  
He was given an initial diagnosis of anxiety neurosis with 
hypochondrial and obsessive features.  The examiner commented 
that the exact reason why the onset of such symptoms occurred 
in 1971 was not clear, although several non- service related 
causes were mentioned.  The appellant was referred to the 
Ochsner Clinic for further treatment.

Medical records from the Ochsner Clinic subsequent to 1980 
reveal continued treatment for depression, anxiety and 
obsessive compulsive disorder.  In 1987, an examiner noted 
that the appellant manifested a conglomeration of symptoms 
and non- specific psychopathy, to include panneurosis, 
somatoform disorders, hypochondriasis, and an oral 
personality with obsessive- compulsive qualities.  In July 
1990, the appellant reported that he was "fine until 1971," 
at which time he "snapped" and experienced increased 
anxiety and fear.  He also became more attuned to his bodily 
functions.

On VA examination, dated in May 1997, the appellant described 
classic panic attacks, manifested by chest pain, heavy 
breathing, heart racing and fear of dying, which began during 
active service.  He was diagnosed with obsessive compulsive 
disorder, panic attacks and personality disorder.

In a lay statement dated in December 1997, the appellant's 
wife reported her observation of the appellant's nervousness, 
anxiety and obsessive- compulsive symptoms since his period 
of active service.  Affidavits submitted by the appellant's 
children also report lay observation of similar symptoms over 
the years.  An e- mail by a Korean War Veteran corroborated 
the appellant's contentions of a munitions explosion during 
service.

Upon reviewing the entire record, the Board finds that the 
appellant has failed to show that any current acquired 
psychiatric disorder is causally related to his active 
service or that he suffers from psychosis that was manifested 
to a compensable degree within one year of his service 
separation.  Personality disorders are not considered 
disabilities for VA compensation purposes.  
38 C.F.R. § 3.303(c). 

In reaching this conclusion, the Board presumes the 
truthfulness of the appellant's assertions as to his symptoms 
and his exposure to stresses in service, as required by 
Robinette.  However, an acquired psychiatric disorder was 
first medically diagnosed many years after service, and no 
medical evidence has been presented or secured to establish a 
nexus between any acquired psychiatric disorder and active 
service.  He concedes that he was not treated or diagnosed 
with a psychiatric disorder during service, and no medical 
practitioner has attributed a psychiatric disorder to 
service.  In fact, an examiner at Tulane Medical Center dated 
the onset of his symptoms to 1971.

The only evidence of record which supports the appellant's 
claim that his psychiatric disorders were incurred, or first 
manifested, during service consists of lay statements offered 
by the appellant and his family members.  Certainly, the 
appellant and his family members are competent to attest to 
the existence of psychiatric symptoms prior to, during, and 
following service.  However, as laypersons, they are not 
considered competent to provide opinion as to the etiology of 
these symptoms, that is, whether they were manifestations of 
an acquired chronic psychiatric disorder or disorders.  This 
is essentially a question of medical diagnosis and etiology, 
and requires medical expertise.  Grottveit, 5 Vet.App. at 93.  
A well grounded claim requires more than bare assertions of 
relating claimed in- service symptomatology to a medical 
diagnosis rendered many years thereafter.  See 38 C.F.R. 
§ 3.303(b)(1998); Savage v. Gober, 10 Vet.App. 488 (1997).

In view of the fact that the appellant fails to satisfy the 
Caluza requirements for a well grounded the claim, the claim 
must be denied as not well grounded.  See Edenfield v. Brown, 
8 Vet.App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).

III.  Secondary service connection for peripheral vascular 
disease

Private medical records reveal that the appellant developed 
bilateral lower extremity peripheral vascular disease, 
manifested by peripheral venous varicosity, venous stasis, 
and edema, many years following his separation from service.  
The appellant opines that his peripheral vascular disease is 
proximately due to his service connected left tibia fracture.  
In this respect, he has testified that, immediately following 
service, Dr. Butker treated him for problems stemming from 
his service connected left tibia fracture.  He was informed 
by Dr. Butker that his left leg had developed a varus 
deformity as a result of improper casting.  He was also 
informed by Dr. Butker that he could develop future 
complications stemming from the left leg, to include 
arthritis, swelling, fluid build- up and varicose veins.  At 
his hearing before the undersigned, he conceded that he had 
not been able to obtain a written medical opinion to support 
his contentions, but he did indicate that he would try to 
obtain an opinion through his current private physician.

In a letter dated in July 1999, J. Lockwood Ochsner, M.D., 
indicated that the appellant manifested osteoarthritis and 
peripheral vascular disease of both knees.  Dr. Ochsner did 
not provide opinion as to an etiological relationship between 
the appellant's peripheral vascular disease and his service 
connected left tibia fracture.

Upon review of the entire record, the Board fails to find any 
competent medical opinion that the appellant's peripheral 
vascular disease is proximately due to, or the result of, his 
service connected left tibia fracture.  In this case, the 
appellant has provided opinion that his peripheral vascular 
disease is causally related to his left tibia fracture but, 
as a lay person, he is not competent on matters involving the 
diagnosis and etiology of medical conditions, to include 
vascular disorders.  Hicks v. West, 12 Vet.App. 86, 89 
(1998); Espiritu, 2 Vet.App. 492 (1992).  Additionally, his 
account of Dr. Butker's prognosis, while presumed truthful 
for purposes of a well grounded analysis, has essentially 
been filtered through his lay sensibility and is insufficient 
to supplement the requirement of submitting competent medical 
opinion that his peripheral vascular disease was caused by, 
or aggravated by, his service connected left tibia fracture, 
as required by Allen.  Warren v. Brown, 6 Vet.App. 4, 6 
(1993); Kirwin v. Brown, 8 Vet App 148, 153 (1995).

Accordingly, the Board must deny the claim for service 
connection for peripheral vascular disease as not well 
grounded.  See Edenfield, 8 Vet.App. 384 (1996).

V.  38 U.S.C.A. § 5103 - Duty to Advise

Review of the claims folder on appeal, to include the 
appellant's transcripts of his hearings before the RO in 
December 1997 and the undersigned in June 1999, clearly shows 
that he has been notified of the type of evidence needed to 
complete his application.  In this respect, he has stated 
that private medical records from Dr. Butker are unavailable, 
and he has attempted to submit medical opinion from Dr. 
Ochsner in support of his claim(s) on appeal.  He has 
submitted complete medical records from Tulane Medical Center 
Hospital and Clinic and Ochsner Clinic.  The Board discerns 
no additional sources of relevant information which may be 
available concerning the present claims and, accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.



ORDER

The claim for service connection for a psychiatric disorder, 
to include anxiety, depression, obsessive- compulsive 
disorder and personality disorder, is denied as not well 
grounded.

The claim for service connection for peripheral vascular 
disease, manifested by peripheral venous varicosity, venous 
stasis, and edema of the lower extremities, as secondary to 
service connected left tibia fracture is denied as not well 
grounded.


REMAND

The appellant contends that his residual disability stemming 
from his service connected left tibia and right thumb 
fractures warrants higher initial disability evaluations than 
currently assigned by the RO.  He has testified to both the 
RO and the undersigned to left knee pain, giving way, 
swelling, stiffness, crepitation and instability with 
additional symptoms of increased symptoms of pain, 
tenderness, weakness and loss of motion upon use.  He also 
testified to intermittent symptoms of right thumb pain, 
limitation of motion, stiffness, and inability to grasp 
during flare- ups of disability.  

A March 1997 x- ray examination by the Ochsner Clinic 
revealed degenerative changes of the 1st right metacarpal 
phalangeal joint with spur formation, minimal deformity, 
subchondral sclerosis and geode formation.  In May 1997, 
Michael R. Wilson, M.D., noted that the appellant's 
"severe" osteoarthritis of the left knee would eventually 
require a total replacement, but also indicated that the 
appellant was not a candidate due to his weight and stasis 
dermatitis.  A January 1998 VA joints examination did not 
assess the extent of any possible functional loss of use of 
his left knee, or right thumb, due to weakness, excess 
fatigability, incoordination, pain or pain on movement.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In view of the 
above, the Board is of the opinion that the appellant should 
be afforded a VA orthopedic examination for the purpose of 
determining the current nature and severity of his left knee 
and right thumb disabilities, to include opinion concerning 
the extent of functional loss due to weakness, excess 
fatigability, incoordination, pain or pain on movement.

Additionally, in view of the fact that the appellant has 
degenerative joint disease of the left knee, the RO should 
specifically adjudicate the applicability of VA O.G.C. Prec. 
Op. No. 09-98 (August 14, 1998) (claimant may be entitled to 
separate ratings for instability of the knee and arthritis 
with limitation of motion).  Cf. VA O.G.C. Prec. Op. No. 23-
97 (July 1, 1997).  Finally, the attention of the RO is 
directed to the recent decision in Fenderson v. West, 12 
Vet.App. 119 (1999), wherein the Court of Appeals for 
Veterans Claims held that separate or "staged" ratings must 
be assigned in initial rating claims where the evidence shows 
varying levels of disability for separate periods of time.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current medical records of treatment, both 
VA and private, pertaining to the appellant's left 
knee and right thumb disabilities.

2.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

3.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
knee and right thumb disabilities.  A detailed 
history should be obtained from the appellant and 
the record carefully reviewed.  In addition to 
addressing the range of motion and structural 
integrity of the left knee and right thumb, the 
examiner is requested to specifically address 
whether there is functional loss due to weakness, 
excess fatigability, incoordination, pain or pain 
on movement.  DeLuca v. Brown, 8 Vet.App. 202 
(1995) (medical examination must comply with 
requirements of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
which, in addition to the schedular criteria, 
require the examiner to express opinion on whether 
pain could significantly limit functional ability 
on motion during use with acute flare- ups of 
disability and in terms of the degree of 
additional range-of-motion loss due to weakened 
movement, excess fatigability, or incoordination).  
The examiner must provide rationale for any 
opinion expressed.  The claims file and a copy of 
this remand must be made available to the 
examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for VA examination(s) 
without good cause, his original compensation 
claim shall be rated based upon the evidence of 
record, and his increased rating claims shall be 
denied.  38 C.F.R. § 3.655(b) (1998).

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Following the completion of the above, the RO 
should readjudicate the claims for increased 
ratings for left knee and right thumb disabilities 
considering all relevant schedular criteria, to 
include Diagnostic Code 5003 and VA O.G.C. Prec. 
Op. No. 09-98 (August 14, 1998).  Consideration of 
"staged" ratings pursuant to Fenderson, as well 
as extraschedular evaluations under DeLuca and 
38 C.F.R. §§ 3.321, 4.40, 4.45 and 4.59, is also 
requested and, therefore, must be addressed on 
readjudication.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







